DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-3, filed 12/10/2021, with respect to the rejection(s) of claim(s) 1- under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. It was noted in the previous action that claims 4-6 and 12-14 would be allowable if rewritten in independent form, however, upon further consideration, a new ground(s) of rejection is made in view of Trommeter et al [2014/0039542]. Any inconvenience to the applicant is regretted. 
Specification
The disclosure is objected to because of the following informalities: Paragraph 2 contains blank lines that appear to be missing priority application numbers.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trommeter et al [2014/0039542].
With respect to Claim 1, Trommeter discloses: (Figures 1A-3B) A treatment system (100) comprising: an occlusive implant (108) configured to be positioned within an aneurysm sac (…applications for the vascular occlusion device include, but are not limited to, the occlusion of peripheral vasculature, occlusion of cerebral aneurysms, and the occlusion of parent vessels to cerebral aneurysms, [0014]), the occlusive implant comprising a hub (112); an elongate tubular member (102) having an engagement member (118) releasably engaged with the hub (…the distal retaining feature 112 may be configured to hold a stopper element 118, which may be dislodged from the distal retaining feature 112 through the application of a threshold force in the distal direction, [0061]), the elongate tubular member defining a first lumen extending therethrough (See Figure 1B); a control element (106) configured to extend within the first lumen (See Figure 1B) and to urge the engagement member (118) into engagement with the hub (…stopper element 118 (e.g. a stainless steel or Nitinol ball) may be joined to the distal end of the control wire 106…the engagement feature 116 may have a narrow opening or access channel 150 through which the control wire 106 passes…the distal retaining feature 112 may define or house an engagement feature 116 at or within a proximal end of the distal retaining feature 112, [0061]), and a conduit (Internal passage 122 in 104, see figure 1B) extending within the first lumen (See Figure 1B), the conduit defining a second lumen (122) configured to receive an embolic element (156; Examiner understands that embolic is defined as “of relating to an embolus or embolism”; as component 156 is a component received within the second lumen 122 for delivery of the occlusive implant 108 it is considered an embolic element as claimed) therethrough for delivery to the aneurysm sac.
	With respect to Claim 2, Trommeter discloses: The treatment system of claim 1, wherein the engagement member (118) is removably coupled to the hub (112) via an interference fit (…the distal retaining feature 112 may define or house an engagement feature 116 at or within a proximal end of the distal retaining feature 112 that engages the outer surface of the stopper element 118 to retain the stopper element 118 within the distal retaining feature.  For example, the engagement feature 116 may have a narrow opening or access channel 150 through which the control wire 106 passes. The diameter of the outer surface of the stopper element 118 may be slightly larger than the diameter of the access channel 150, [0061]).
	With respect to Claim 3, Trommeter discloses: The treatment system of claim 1, wherein the hub (112) has a recess (116), and the engagement member (118) comprises a protrusion (…stopper 118 may have a spherical shape, as shown, or may have some other low friction shape, [0068]) configured to be removably received within the recess (…the distal retaining feature 112 may be configured to hold a stopper element 118, which may be dislodged from the distal retaining feature 112 …the distal retaining feature 112 may define or house an engagement feature 116 at or within a proximal end of the distal retaining feature 112 that engages the outer surface of the stopper element 118 to retain the stopper element 118 within the distal retaining feature 112…the engagement feature 116 may have a narrow opening or access channel 150 through which the control wire 106 passes, [0061]).
	With respect to Claim 5, Trommeter discloses: The treatment system of claim 1, wherein the control element (106) comprises a wire or rod configured to restrain the engagement member from decoupling from the hub (…stopper element 118 (e.g. a stainless steel or Nitinol ball) may be joined to the distal end of the control wire 106… or, alternatively, the distal end of the control wire may be enlarged with respect to the control wire's shaft. In some embodiments, the distal retaining feature 112 may define or house an engagement feature 116 at or within a proximal end of the distal retaining feature 112 that engages the outer surface of the stopper element 118 to retain the stopper element 118 within the distal retaining feature 112, [0061]).
	With respect to Claim 6, Trommeter discloses: The treatment system of claim 1, wherein the control element (106) is slidably removable from the first lumen (…a distal control wire 106 that are housed within a sheath or delivery catheter 102…pusher 104 may engage the proximal end of the proximal retaining feature 110 to push the proximal retaining feature 110 in a distal direction through the delivery catheter 102, [0057, 0058]; Examiner understands that as 104 advances the device, everything slides out of the lumen of 102). 
	With respect to Claim 7, Trommeter discloses: The treatment system of claim 1, further comprising a restraint (154) disposed radially adjacent the engagement member (See Figure 1B), the restraint configured to exert a radially directed force on the engagement member (118) (With both wires 106, 156 passing through the internal passage 120, the proximal lock ball 154 is inhibited from pulling free of the retention chamber 152 within the proximal retaining feature 110. Upon detachment (of 154), detailed below, the distal control wire 106 is retracted through the proximal retaining feature 110, [0058]; Examiner understands that restraint 154 and engagement member 116 (attached to 106) exerts radial forces to keep both static until detached).
	With respect to Claim 8, Trommeter discloses: The treatment system of claim 1, wherein the occlusive member comprises an expandable mesh (coil pack 126; Examiner understands that a mesh is a material made of a network of wire or thread) having a constrained state for delivery (See 114 in Figure 1B) to the aneurysm and an expanded state (See 126 in Figure 2B; the coil members 114 deploy and change from an elongated form to a curled form, and are further compressed, thereby forming a dense coil pack 126, [0065]) in which at least a portion of the mesh is configured to be disposed across a neck of the aneurysm (…applications for the vascular occlusion device include, but are not limited to, the occlusion of peripheral vasculature, occlusion of cerebral aneurysms, and the occlusion of parent vessels to cerebral aneurysms, [0014]; Examiner understands that some portion of the device must be disposed across a neck of the aneurysm, once deployed, in order for the device to function for embolic treatment).
	With respect to Claim 9, Trommeter discloses: (Figures 1A-3B) A treatment system (100) comprising: an occlusive member (108) configured to be positioned at or adjacent a treatment site …applications for the vascular occlusion device include, but are not limited to, the occlusion of peripheral vasculature, occlusion of cerebral aneurysms, and the occlusion of parent vessels to cerebral aneurysms, [0014]); an elongate tubular member (102) having an engagement member (118) removably coupled to the occlusive member (…the control wire 106 may disengage from the stopper element 118 or otherwise separate from the distal retaining feature 112 and be withdrawn through the coil pack 126 and into the catheter 102, [0068]), the elongate tubular member defining a first lumen extending therethrough (See Figure 1B); a control element (106) configured to extend within the first lumen (See Figure 1B) and to urge the engagement member (118) into engagement with the occlusive member (…the control wire 106 may disengage from the stopper element 118 or otherwise separate from the distal retaining feature 112 and be withdrawn through the coil pack 126 and into the catheter 102, [0068]), and a conduit (Internal passage 122 in 104, see figure 1B) extending within the first lumen (See Figure 1B), the conduit defining a second lumen (122) configured to receive an embolic element (156; Examiner understands that embolic is defined as “of relating to an embolus or embolism”; as component 156 is a component received within the second lumen 122 for delivery of the occlusive implant 108 it is considered an embolic element as claimed) therethrough.
	With respect to Claim 10, Trommeter discloses: The treatment system of claim 9, wherein the engagement member (118) is removably coupled to a hub (112) of the occlusive member via an interference fit (…the distal retaining feature 112 may define or house an engagement feature 116 at or within a proximal end of the distal retaining feature 112 that engages the outer surface of the stopper element 118 to retain the stopper element 118 within the distal retaining feature 112…the engagement feature 116 may have a narrow opening or access channel 150 through which the control wire 106 passes, [0061]).
	With respect to Claim 11, Trommeter discloses: The treatment system of claim 10, wherein the hub (112) has a recess (116), and the engagement member (118) comprises a protrusion (…stopper 118 may have a spherical shape, as shown, or may have some other low friction shape, [0068]) configured to be removably received within the recess ((…the distal retaining feature 112 may be configured to hold a stopper element 118, which may be dislodged from the distal retaining feature 112 …the distal retaining feature 112 may define or house an engagement feature 116 at or within a proximal end of the distal retaining feature 112 that engages the outer surface of the stopper element 118 to retain the stopper element 118 within the distal retaining feature 112…the engagement feature 116 may have a narrow opening or access channel 150 through which the control wire 106 passes, [0061]).
	With respect to Claim 13, Trommeter discloses: The treatment system of claim 9, wherein the control element (106) comprises a wire or rod configured to restrain the engagement member from decoupling from the occlusive member (…stopper element 118 (e.g. a stainless steel or Nitinol ball) may be joined to the distal end of the control wire 106… or, alternatively, the distal end of the control wire may be enlarged with respect to the control wire's shaft. In some embodiments, the distal retaining feature 112 may define or house an engagement feature 116 at or within a proximal end of the distal retaining feature 112 that engages the outer surface of the stopper element 118 to retain the stopper element 118 within the distal retaining feature 112, [0061]).
	With respect to Claim 14, Trommeter discloses: The treatment system of claim 9, wherein the control element (106) is slidably removable from the first lumen (…a distal control wire 106 that are housed within a sheath or delivery catheter 102…pusher 104 may engage the proximal end of the proximal retaining feature 110 to push the proximal retaining feature 110 in a distal direction through the delivery catheter 102, [0057, 0058]; Examiner understands that as 104 advances the device, everything slides out of the lumen of 102).
	With respect to Claim 15, Trommeter discloses: The treatment system of claim 9, further comprising a restraint (154) disposed radially adjacent the engagement member (See Figure 1B), the restraint configured to exert a radially directed force on the engagement member (With both wires 106, 156 passing through the internal passage 120, the proximal lock ball 154 is inhibited from pulling free of the retention chamber 152 within the proximal retaining feature 110. Upon detachment, detailed below, the distal control wire 106 is retracted through the proximal retaining feature 110, [0058]; Examiner understands that restraint 154 and engagement member 116 (attached to 106) exerts radial forces to keep both static until detached).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Document A discloses the features as claimed, the occlusive implant, elongate tubular member, the hub, the engagement member, the control element, and the conduit with an embolic element. Document B discloses all the elements as claimed except the control element. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771